— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered September 12, 1985, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
That branch of the defendant’s omnibus motion which was to suppress a gun and shells seized from him was properly denied (see, People v Marin, 91 AD2d 616, 617).
The sentence imposed upon the defendant, which was the minimum prescribed by law was clearly not excessive.
We have reviewed the defendant’s remaining contentions contained in his supplemental pro se brief and find them to be without merit (see, e.g., People v Almodovar, 62 NY2d 126, 130-131). Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.